Citation Nr: 0512661	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for synovitis of the left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to December 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

On initial review of this appeal, in December 2003, the Board 
remanded the case to the RO for additional development.  The 
RO completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional argument on the veteran's behalf in April 2005.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's synovitis of the left knee manifests 
objectively with degenerative joint disease (DJD) confirmed 
by x-ray, pain, limitation of motion (LOM), and effusion.

2.  LOM on flexion to 30 degrees has not more nearly 
approximated, nor has LOM on extension to 15 degrees been 
more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
synovitis, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5020, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, the VCAA, 38 U.S.C.A. § 5100 et seq., imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

Duty to notify

In a letter dated in September 2001 (letter1), the RO 
informed the veteran of the VCAA and VA's obligations under 
the act, to include the evidence needed to support his claim 
for an increase.  As to who would obtain what part of the 
evidence needed, the letter informed the veteran that he was 
extended the opportunity to submit evidence which showed his 
left knee disorder had increased in severity and what type 
evidence would satisfy that requirement.  Letter1 also 
informed the veteran that the RO would obtain his VA 
treatment records, provided he completed, signed, and 
returned the provided VA Forms 21-4138 to identify the VA 
facility where he obtained his treatment.  As concerned any 
private treatment records, letter1 also informed the veteran 
that, at this option, the RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.

During the Remand, the RO provided the veteran another VCAA 
notice in December 2003 (letter2).  Letter2 apprised the 
veteran of the statutory notice elements and also informed 
him of all evidence obtained by the RO and associated with 
the claim file to that date.

The veteran responded to letter1 and letter2 by informing the 
RO of providers from whom he had received treatment.

The Board finds that letter1 and letter2 meet the notice-
content requirements of the VCAA, and that letter1 met the 
time requirement as well.  38 U.S.C.A. § 5103(a) and (b)(3); 
38 C.F.R. § 3.159(b)(1); Opinion Of The General Counsel 
(VAOPGCPREC) 1-2004 (February 24, 2004); Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183.

Duty to assist

In response to letters 1 and 2, the veteran returned 
completed VA Forms 21-4142.  The RO contacted the providers 
identified and obtained the private treatment records 
maintained by them.  The records obtained in response to 
letter2 were duplicative of those obtained in response to 
letter1.  The RO also obtained the veteran's VA treatment 
records and arranged for appropriate examinations.  Neither 
the veteran nor his representative asserts that there is 
additional evidence to be obtained or that there was a 
request for assistance that was not acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c).

Overview

Historically, a July 1957 rating decision granted the veteran 
service connection for his left knee disorder, characterized 
as synovitis of the left knee, with a non-compensable 
evaluation.  He submitted his current claim for an increase 
in September 2001.  An April 2002 rating decision denied his 
claim and continued the non-compensable evaluation.  The 
Decision Review Officer, in a March 2003 rating decision, 
granted a compensable evaluation of 10 percent for the left 
knee disorder, effective September 4, 2001.

Factual background

The November 2001 VA examination report reflects that the 
veteran reported instability in his left knee which had 
increased during the prior five years.  He also reported pain 
in the whole knee area which he described as a tightness 
present 30 percent of the time.  The veteran reported that he 
did not use a brace, sleeve, or ambulatory aid.  He reported 
pain after walking for 10 minutes or standing for 
approximately 30 minutes, stiffness after sitting for an 
hour, and difficulty ascending and descending stairs due to 
instability.  He related that he could traverse only one 
flight of stairs.  He also related that he received relief 
from non-surgical aids such as ice.  The veteran also 
reported having experienced subluxation of the left knee once 
monthly, the most recent episode having occurred two weeks 
prior to the examination.

The examiner observed the veteran to be able to ambulate the 
150-foot hallway to the examination room without assistive 
devices, without overt abnormality or distress, and without 
favoring either lower extremity.  In fact, he pushed his wife 
in her wheelchair to the examination room.  The veteran 
demonstrated tandem gait without difficulty.  Physical 
examination revealed the veteran to have range of motion 
(ROM) on flexion to 130 degrees.  There was no anterior, 
posterior, medial, or lateral instability.  The left knee was 
hypertrophied and malformed, but there was no edema, 
erythema, or tenderness to palpation.  The veteran was able 
to demonstrate heel-to-shin maneuver for coordination 
testing.  The x-ray examination report reflects that the left 
knee x-ray was interpreted as showing moderate to severe 
degenerative changes involving all three knee joint 
compartments, non-specific small knee joint effusion, no 
evidence of acute fracture or dislocation, and two retained 
functate soft tissue foreign bodies anterolaterally in the 
distal thigh.  The examiner rendered a diagnosis of DJD, left 
knee, with small effusion and two retained foreign bodies.

Private physical therapy records for the period August 2003 
to September 2003 reflect that, at the initial evaluation, 
the veteran reported pain in the posterior aspect of the left 
knee and intermittent swelling, and that the pain and 
swelling increased with prolonged walking.  The veteran 
assessed his pain as 6/10, and that it came and went.  The 
therapist observed the veteran's left knee to exhibit 
increased valgus changes when he stood.  There was tenderness 
to palpation and some increased edema noted in the posterior 
aspect.  His ROM was 5 to 116 degrees.  The records reflect 
that after the eight-week therapy regimen, the veteran met 
the set goal of normal ROM, and his pain was 2/10.  The goal 
for gross strength was 5/5, and the veteran was able to 
achieve 4/5.  The improvement in ROM notwithstanding, 
however, he still exhibited fatigability with exertion.

The July 2004 VA examination report reflects that the veteran 
reported that he took Aleve for his pain.  He also related 
that he was limited to walking two blocks, that he could not 
walk up and down steps without resting, and that he was 
sedentary throughout the day.  Physical examination of the 
left knee revealed the veteran's ROM to be 5 to 100 degrees, 
with a moderate amount of effusion.  The knee was in slight 
valgus alignment, was unstable to valgus stress, and was 
stable to varus stress and anterior/posterior drawer test.  
There was a moderate amount of crepitus.  The examiner noted 
that the veteran's LOM and decreased endurance were secondary 
to pain.  The examiner noted an x-ray examination, date 
unstated, which showed severe tricompartmental DJD of the 
left knee.  The examiner rendered a diagnosis of post-
traumatic arthritis of the left knee.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's left knee disorder, characterized as synovitis, 
is rated on the basis of LOM of the affected part as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5020.  Degenerative or traumatic arthritis (established 
by X-ray findings) will be rated on the basis of LOM under 
the appropriate DC for the specific joints involved.  When 
there is some LOM, but which would be non-compensable under a 
LOM-code, a 10 percent rating may be assigned for arthritis 
of a major joint.  LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id., DCs 5003, 5010.  Ratings 
based on x-ray findings are not combined with ratings based 
on LOM, DC 5003, Note (1), and neither will they be utilized 
in rating conditions listed under DCs 5013 to 5024.  Id., 
Note (2).
 
Analysis

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of leg extension is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
30 percent when limited to 20 degrees, and 40 percent when 
limited to 30 degrees.  38 C.F.R.            § 4.71a, DC 
5261.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, DC 5256.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5258.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5259.

The Board notes that the March 2003 rating decision deemed 
the veteran's ROM to be good and without specific loss of 
function but increased his evaluation from non-compensable to 
10 percent on the basis of his degenerative changes and pain 
under hyphenated DCs 5257-5010.  38 C.F.R. § 4.71a; see also 
38 C.F.R. § 4.27 (2004) (A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  The Board finds that the veteran 
currently is fairly, reasonably, and appropriately evaluated 
at 10 percent, and that his synovitis of the left knee does 
not more nearly approximate a higher evaluation.  38 C.F.R. 
§§ 4.3, 4.7.

As reflected in the examination reports set forth above, and 
the private physical therapy records, the veteran's left 
knee's ROM is not sufficiently limited to more nearly 
approximate a compensable evaluation.  Although his ROM on 
flexion at the July 2004 examination was limited to 100 
degrees, 40 degrees less than normal, that is still 55 
degrees better than the 0 to 45 degrees which would warrant a 
10 percent evaluation if evaluated on the basis of LOM.  His 
LOM on extension to 5 degrees is five degrees better than the 
10 degrees required for a 10 percent evaluation for LOM on 
extension.  Thus, in light of the x-ray evidence of DJD and 
the veteran's demonstrated pain on motion, he meets the 
criteria for a 10 percent evaluation for degenerative 
arthritis under DC 5003, as contemplated by the criteria for 
noncompensable limitation of extension under DC 5261.  The 
Board finds that the 10 percent evaluation adequately 
compensates him for his functional loss due to pain, which 
limits his endurance.  38 C.F.R. §§ 4.7, 4.40, .4.45, 4.59; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The Board finds that a higher evaluation is not warranted 
under DC 5003 for degenerative arthritis, as only one major 
joint is affected.  The Board further finds that an 
evaluation in excess of 10 percent for the veteran's LOM is 
not warranted by the evidence of record, as LOM on flexion is 
not to 30 degrees or less, and his extension is not limited 
to 15 degrees or more.  38 C.F.R. § 4.71a, DCs 5260, 5261.  
Similarly, there is no medical evidence of ankylosis of the 
left knee.  While the record does contain evidence of 
effusion of the veteran's left knee, the examination reports 
do not reflect any complaints of frequent episodes of locking 
of the left knee or findings of dislocated cartilage; and the 
November 2001 x-ray examination report reflects that the soft 
tissue foreign bodies were in the anteriorlateral distal 
thigh.  Accordingly, an increased evaluation is not warranted 
under DC 5256 or 5258.

Further, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that, to warrant a separate rating, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  See 63 Fed. Reg. 56703 
(1998).  Moreover, in VAOPGCPREC 9-2004, separate ratings 
under Diagnostic Codes 5260 and 5261 may be assigned for 
disability of the same joint.  See 69 Fed. Reg. 59990 (2004).  
Inasmuch as the evidence is not reflective of limitation of 
flexion severe enough to warrant a zero-percent rating under 
DC 5260, the provisions of VAOPGCPREC 9-2004 are not 
applicable in this instance.

Lastly, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  Here, the 
Board notes that in the January 2005 rating decision, the RO 
granted service connection based on slight instability of the 
left knee, for the purpose of establishing a separate 10 
percent evaluation under DC 5257.  Thus, the veteran has been 
compensated for the instability noted in his left knee.


ORDER

Entitlement to a rating in excess of 10 percent for synovitis 
of the left knee is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


